Title: From William Cranch to Abigail Smith Adams, 7 July 1811
From: Cranch, William
To: Adams, Abigail Smith



Dear Madam
Washington July 7th. 1811.

Upon receipt of your kind letter of the 17th. ulto. I was too deeply afflicted by the information it contained even to thank you for it, as I aught to have done. I inferr’d from it that my dear mother had gone to join the departed spirits of her mother, her father and those other friends from whom she had been so long separated by death. It was A day or two pass’d before I was undeceived; so that your kind letter had fully prepared me to meet the dreadful certainty which I every moment expected. The parting pang was over. Her restoration (if it shall please heaven to restore her to health) will to me be like a resurrection. Next to our Gratitude to the great disposer of Events, is that to you, my dear Aunt, and her other kind friends, for their your tender assiduities during her sickness. As for myself, while I have life & recollection, I can never cease to be grateful to you, not only for this particular instance of your goodness, but for the thousand, thousand kind offices you have render’d to all branches of our family.
How solitary would have been the last days of my father! How desolate his habitation! But I will not dwell upon a scene which may never be realized. I will rather hope that the clouds which hang round the evening of his life may grow brighter as his sun declines.
I am happy to find by my father’s letter that you have hear’d from Mr. Adams at St. Petersbugh and that he and his family were well the last of March.
I was, as you may well believe, much gratified with his appointment to a seat on the bench of the Supreme Court; although for the good of my country I wish his Sphere of action were more enlarged. His talents as a statesman will be more important than his services as a Judge. We might possibly find such another Judge, but we may in vain look for another such statesman.
I was also much pleased to find hear of the appointment of Mr. T. B. Adams to a seat on the bench of Massachusetts, though I believe there is more of honour than profit attendant upon the office.
Please present him & Mr. Adams my affectionate remembrance.
To my dear & venerated Uncle present my most grateful & affectionate respects—and to Miss Smith my kindest regards.
We are all well—Mrs. Cranch joins in every sentiment of respectful & affectionate gratitude, with which / I am, my dear Aunt, / your respectfully affectionate / Nephew
W. Cranch.